          Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 1 of 7




                       adUNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

SEAN DONAHUE,                           :

           Plaintiff                    :   CIVIL ACTION NO. 3:19-1859

    v.                                  :        (JUDGE MANNION)1

UNITED STATES DEP’T                     :
OF LABOR, et al.,
                                        :
           Defendants
                                        :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Martin C.

Carlson, which recommends that the plaintiff’s amended complaint (Doc. 13)

be dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted. (Doc. 14). The plaintiff has filed

objections to the report and recommendation of Judge Carlson. (Doc. 15).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. '636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,


      1
       This action was originally assigned to the Honorable A. Richard
Caputo. By verbal order dated March 18, 2020, the matter was reassigned.
          Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 2 of 7




and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, Asatisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.@ Fed. R. Civ. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

'636(b)(1); Local Rule 72.31.

      By way of relevant background, the plaintiff, a prolific pro se litigant,2

filed the most recent of his actions on October 29, 2019. (Doc. 1). As recited

in Judge Carlson’s report, the plaintiff named the United States Department

of Labor, the Commonwealth of Pennsylvania Department of Labor and



      2
        Judge Carlson cites over two dozen prior lawsuits filed by the plaintiff
in federal court since 2013. (Doc. 14, Appendix A).
                                      -2-
       Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 3 of 7




Industry, the Pennsylvania Human Relations Commission, the Pennsylvania

CareerLink Site Administrator, and the Luzerne/Schuylkill Counties

Workforce Investment Boards as defendants. In his original complaint, the

plaintiff alleged entitlement to certain preferential job placement services as

a veteran and raised challenges to a criminal sentence imposed upon him in

the state court which prohibited him from entering specific local CareerLink

offices. Upon review, Judge Carlson recommended that the plaintiff’s original

complaint be dismissed without prejudice to allowing the plaintiff to file a

proper federal civil action. (Doc. 5). Judge Carlson’s report was adopted by

the court. (Doc. 8).

      On December 10, 2019, the plaintiff filed his amended complaint, a

395-page document in which he seeks, among other things, a removal of his

state criminal proceedings to federal court accompanied by an independent

legal inquest re-examining his state prosecutions and “a well paying state or

local government job in his community” for which he “expects annual

compensation in perpetuity of more than the highest salary paid to any

government official.” While seeking such relief for himself, the plaintiff insists

that “the framers of the US Constitution only intended for white men of

Christian background to be full citizens” and therefore the plaintiff directs that




                                      -3-
       Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 4 of 7




the court should deny job placement programs to others, including “all

immigrants.”

      In screening the plaintiff’s amended complaint pursuant to the

provisions of §1915, Judge Carlson concludes that the plaintiff’s amended

complaint fails to state a claim upon which relief can be granted and should

be dismissed. Specifically, for numerous reasons, Judge Carlson finds that

the amended complaint violates Rule 8 of the Federal Rules of Civil

Procedure. Moreover, to the extent that the plaintiff seeks to re-litigate claims

that were previously dismissed, Judge Carlson concludes that re-litigation is

barred by the doctrine of collateral estoppel. Further, Judge Carlson

concludes that the plaintiff cannot bring a civil action based upon a criminal

case that resulted in a conviction which was not otherwise set aside or

overturned. With respect to the many institutional liability claims brought by

the plaintiff, Judge Carlson concludes that these fail as a matter of law under

the Eleventh Amendment. Finally, Judge Carlson finds that the plaintiff

cannot bring a private action challenging an agency administrative

determination that he has not suffered any disparate treatment. For all of

these reasons, Judge Carlson recommends that the plaintiff’s complaint be

dismissed.




                                      -4-
       Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 5 of 7




      The plaintiff has raised various objections to Judge Carlson’s report.

Initially, he challenges the factual foundation of his state conviction set forth

by Judge Carlson in the report. He further argues that Judge Carlson fails to

understand his grievance which is to obtain veterans benefits that are

already his and to get redress for those benefits that have not yet

materialized. The plaintiff challenges Judge Carlson’s “failure to understand

the constitutional intent of the framers,” arguing that “just as the framers of

the US Constitution, and the framers of the US itself, intended for America

to be a white Christian nation, the framers of . . . the Jobs for Veterans Act

and related laws intended for veterans to get good jobs first” and “certainly

before foreigners; (i.e., the immigrants).” Next, the plaintiff argues that the

Department of Labor and its sub-agencies fail to provide services and mis-

use their resources and that dismissal of this lawsuit will not stop the injustice

and further litigation. Plaintiff’s final objection is that “the government started

it.” To this extent, the plaintiff argues that the underlying investigation that

began his administrative proceedings was started by the U.S. Department of

Labor on its own initiative. Plaintiff argues that there is “a ‘deep state’ effect

that has permeated all of our government agencies at all echelons . . . [and]

that this deep state is being driven by an organized network of extremist

leftist jews (sic) who have socialist and Bolshevik intentions to root out and

                                       -5-
        Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 6 of 7




destroy conservative white heterosexual males who are of any form of

Christian background.” Plaintiff alleges that these government agencies are

“soliciting civil complaints from citizens, like the Plaintiff, and then using those

complaints as a means of investigating the Plaintiff to find something that

they can report to law enforcement to get him arrested.”

      Upon review of Judge Carlson’s report and recommendation and the

plaintiff’s objections thereto, the court finds no clear error of record. Despite

the plaintiff’s many challenges to Judge Carlson’s report, none change the

soundness of the reasoning which led Judge Carlson to his conclusions

which are supported by the law. As such, the court will overrule the plaintiff’s

objections and adopt Judge Carlson’s report in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The plaintiff’s objections to the report of Judge Carlson (Doc.

      15) are OVERRULED.

      (2) The report and recommendation of Judge Carlson (Doc. 14)

      is ADOPTED IN ITS ENTIRETY as the decision of the court.

      (3) The plaintiff’s complaint is DISMISSED, without leave to




                                       -6-
             Case 3:19-cv-01859-MEM Document 19 Filed 04/17/20 Page 7 of 7




        amend, pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to

        state a claim upon which relief can be granted.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: April 17, 2020
19-1859-01




                                         -7-
